  Case 21-01001-rlj Doc 6 Filed 06/08/21          Entered 06/08/21 17:26:49       Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  ABILENE DIVISION

 IN RE:                                       §                                      Chapter 7
                                              §
 LAUREN ENGINEERS &                           §
 CONSTRUCTORS, INC.,                          §                      Case No. 21-10051-RLJ7
                                              §
        Debtor.                               §

                                              §
 MARKEL INSURANCE COMPANY                     §
                                              §
        Plaintiff,                            §                 Adversary No. 21-01001-RLJ
                                              §
 V.                                           §
                                              §
ORIGIN BANCORP, INC.                          §
                                              §
        Defendant.                            §
                                              §

                     NOTICE OF SETTING FOR STATUS CONFERENCE
                                   [Refers to Dkt. 2]

       PLEASE TAKE NOTICE that the Court has scheduled a Status Conference in the above-

referenced adversary proceeding [Dkt. 2] to be held on July 7, 2021 at 1:30 PM before the Hon.

Robert L. Jones, per Exhibit 1 attached. The purpose of the status conference is to “consider

[d]etermination of removed claim or cause.” The status conference will be held via WebEx. The

meeting/dial-in information can be found on the Court’s website (www.txnb.uscourts.gov) under

Judge Jones’s “Hearing Dates and Calendars” tab prior to the status conference.

Date: June 8, 2021.
   Case 21-01001-rlj Doc 6 Filed 06/08/21        Entered 06/08/21 17:26:49        Page 2 of 2




                                             Respectfully Submitted,

                                             MOUERHUSTON PLLC

                                             By: /s/ Penn C. Huston
                                                  Penn C. Huston
                                                  State Bar No. 00796804
                                                  phuston@mouerhuston.com
                                                  Jeffrey R. Elkin
                                                  State Bar No. 06522180
                                                  jelkin@mouerhuston.com
                                                  MouerHuston PLLC
                                                  349 Heights Blvd.
                                                  Houston, TX 77007
                                                  Telephone (832) 410-4540
                                                  Facsimile (832) 209-8158
                                                  Counsel for Defendant


                                CERTIFICATE OF SERVICE

      I hereby certify that on June 8, 2021, a true and correct copy of the foregoing was served
through the Court’s CM/ECF system and by First Class U.S. Mail, postage pre-paid, to Phillip
Pemberton, Clark Hill Strasburger, 2600 Dallas Parkway, Suite 600, Frisco, TX 75034.


                                                    /s/ Penn C. Huston
                                                    Penn C. Huston
